Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/EP2018/079660.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see page 22, filed April 7, 2022, with respect to claims 32-33 have been fully considered and are persuasive.  The rejection of claims 32-33 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see page 22, filed April 7, 2022 with respect to claim 4 have been fully considered and are persuasive.  The rejections of claim 4 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 23, filed April 7, 2022 with respect to claims 1, 4, 7-13, and 30-33 have been fully considered and are persuasive.  The rejections of claims 1, 4, 7-13, and 30-33 under 35 U.S.C. 112(a) have been withdrawn.

Applicant’s arguments, see page 24, filed April 7, 2022 with respect to claims 32-33 have been fully considered and are persuasive.  The rejection of claims 32-33 under 35 U.S.C. 102(a)(1) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gleb L. Savich on June 29, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
1. (Previously Presented)	 A recombinant Saccharomyces cerevisiae producing one or more macrocyclic ketone precursors, comprising:
(a) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 34 or SEQ ID NO: 35 capable of synthesizing 3-methyl-2-oxopentanoate from L-isoleucine;
(b) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 36 capable of synthesizing (S)-2-methylbutanal from 3-methyl-2-oxopentanoate;
(c) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 37 or SEQ ID NO: 38 capable of synthesizing (S)-2-methylbutyric acid from (S)-2-methylbutanal;
(d) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 23 or SEQ ID NO: 24 capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2-methylbutyric acid;
(e) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO:25 capable of synthesizing 14- methylhexadecanoic acid from (S)-2-methylbutyryl-CoA; and
(f) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 21 capable of synthesizing a 3-methylhexadecanedioic acid from 14-methylhexadecanoic acid;
wherein at least one of the polynucleotides (a) – (f) is a recombinant polynucleotide, and
wherein the one or more macrocyclic ketone precursors comprises 3-methylhexadecanedioic acid, 14-methylhexadecanoic acid, or a combination thereof.

2.-8. (Canceled)	

9. (Previously Presented)	The recombinant Saccharomyces cerevisiae of claim 1, wherein the (S)-2-methylbutyric acid has an optical purity of at least 80% ee.

10. (Previously Presented)	The recombinant Saccharomyces cerevisiae of claim 1, wherein:
(a) the polypeptide capable of synthesizing 3-methyl-2-oxopentanoate from L-isoleucine comprises a polypeptide having at least 99% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 34 or 35;
(b) the polypeptide capable of synthesizing (S)-2-methylbutanal from 3-methyl-2-oxopentanoate comprises a polypeptide having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 36;
(c) the polypeptide capable of synthesizing (S)-2-methylbutyric acid from (S)-2-methylbutanal comprises a polypeptide having at least 99% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 37 or 38;
(d) the polypeptide capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2-methylbutyric acid comprises a polypeptide having at least 99% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 23 or 24;
(e) the polypeptide capable of synthesizing the 14-methylhexadecanoic acid from (S)-2- methylbutyryl-CoA comprises a polypeptide having at least 99% sequence identity to the amino acid sequences of SEQ ID NO: 25; and
(f) the polypeptide capable of synthesizing the 3-methylhexadecanedioic acid from the 14-methylhexadecanoic acid comprises a polypeptide having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 21.  

11. (Previously Presented)	The recombinant Saccharomyces cerevisiae of claim 1, wherein the one or more macrocyclic ketone precursor is 14-methylhexadecanoic acid, (S)-14-methylhexadecanoic acid, or 3-methylhexadecanedioic acid.

12. (Canceled)	

13. (Canceled)	

14. (Withdrawn – Currently Amended)	A method of producing the one or more macrocyclic ketone precursors, in a cell culture, comprising culturing the recombinant Saccharomyces cerevisiae of claim 1 in the cell culture, under conditions in which the polynucleotides encoding the polypeptides are expressed; 
wherein the one or more macrocyclic ketone precursors is produced by the recombinant Saccharomyces cerevisiae, and
wherein the one or more macrocyclic ketone precursors comprises 3-methylhexadecanedioic acid, 14-methylhexadecanoic acid, or a combination thereof.


15. (Withdrawn – Currently Amended)	The method of claim 14, wherein the polynucleotides encoding the polypeptides are constitutively expressed or wherein expression of the polynucleotides encoding the polypeptides is induced.

16. (Withdrawn – Currently Amended)	The method of claim 14, wherein the recombinant Saccharomyces cerevisiae is grown in a fermentor at a temperature for a period of time, wherein the temperature and the period of time facilitate the production of the one or more macrocyclic ketone precursors. 

17. (Withdrawn – Currently Amended)	A method of producing the one or more macrocyclic ketone precursors comprising whole cell bioconversion of a plant-derived or synthetic L-isoleucine, 3-methyl-2-oxopentanoate, (S)-2-methylbutanal, (S)-2-methylbutyric acid, (S)-2-methylbutyryl-CoA, 14-methylhexadecanoic acid, or 3-methylhexadecanedioic acid in a cell culture of the recombinant Saccharomyces cerevisiae of claim 1 using:
(a) the polypeptide capable of synthesizing 3-methyl-2-oxopentanoate from L- isoleucine, comprising a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 34 or 35;
(b) the polypeptide capable of synthesizing (S)-2-methylbutanal from 3-methyl- 2-oxopentanoate, comprising a polypeptide having at least 95% sequence identity to amino acid sequence of SEQ ID NO: 36;
(c) the polypeptide capable of synthesizing (S)-2-methylbutyric acid from (S)-2- methylbutanal; comprising a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NO: 37 or 38;
(d) the polypeptide capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2- methylbutyric acid, comprising a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 23 or 24;
(e) the polypeptide capable of synthesizing 14- methylhexadecanoic acid from (S)-2- methylbutyryl-CoA, comprising a polypeptide having at least 95% sequence identity to amino acid sequence of SEQ ID NO: 25; and
(f) the polypeptide having at least 95% sequence identity to SEQ ID NO: 21 capable of synthesizing -3-methylhexadecanedioic acid from 14-methylhexadecanoic acid; comprising a polypeptide having at least 95% sequence identity to amino acid sequence of SEQ ID NO: 21; 
 wherein at least one of the polypeptides (a) – (f) is a recombinant polypeptide, and
wherein the one or more macrocyclic ketone precursors comprises 3-methylhexadecanedioic acid, 14-methylhexadecanoic acid, or a combination thereof.

18. (Withdrawn – Currently Amended)	The method of claim 17, wherein the one or more macrocyclic ketone precursors is produced in the recombinant Saccharomyces cerevisiae, wherein the recombinant Saccharomyces cerevisiae is permeabilized and transformed with:
(a) the polynucleotide encoding the polypeptide capable of synthesizing 3-methyl-2- oxopentanoate from L-isoleucine;
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 34 or 35;
(b) the polynucleotide encoding the polypeptide capable of synthesizing (S)-2- methylbutanal from 3-methyl-2-oxopentanoate;
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 36;
(c) the polynucleotide encoding the polypeptide capable of synthesizing (S)-2-methylbutyric acid from (S)-2-methylbutanal;
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 37 or 38;
(d) the polynucleotide encoding the polypeptide capable of synthesizing (S)-2- methylbutyryl-CoA from (S)-2-methylbutyric acid;
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs: 23 or 24;
(e) the polynucleotide encoding the polypeptide capable of synthesizing 14- methylhexadecanoic acid from (S)-2-methylbutyryl-CoA;
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to the amino acid sequences of SEQ ID NO: 25; and 
(f) the polynucleotide encoding the polypeptide capable of synthesizing 3-methylhexadecanedioic acid from 14-methylhexadecanoic acid; 
wherein the polypeptide comprises a polypeptide having at least 95% sequence identity to the amino acid sequences of SEQ ID NO: 21. 


19. (Withdrawn – Currently Amended)	The method of claim 14, wherein the cell culture comprises:
(a) the one or more macrocyclic ketone precursors produced by the recombinant Saccharomyces cerevisiae bioconversion of a plant-derived or synthetic L-isoleucine, 3-methyl-2-oxopentanoate, (S)-2-methylbutanal, (S)-2-methylbutyric acid, (S)-2-methylbutyryl-CoA, 14- methylhexadecanoic, or 3-methylhexadecanedioic acid; and
(b) supplemental nutrients comprising trace metals, vitamins, salts, yeast nitrogen base (YNB), and/or amino acids.

20. (Withdrawn)	The method of claim 17, wherein the (S)-2-methylbutyric acid has an optical purity of at least 80% ee.

21. (Withdrawn – Currently Amended)	The method of claim 14, further comprising isolating the one or more macrocyclic ketone precursors. 

22. (Withdrawn – Currently Amended)	The method of claim 21, wherein isolating the one or more macrocyclic ketone precursors comprises 
(a) separating a liquid phase of the cell culture from a solid phase of the cell culture to obtain a supernatant comprising the produced one or more macrocyclic ketone precursors, and:
(a) contacting the supernatant with one or more adsorbent resins to obtain at least a portion of the produced one or more macrocyclic ketone precursors; or
(b) contacting the supernatant with one or more ion exchange or reverse-phase chromatography columns to obtain at least a portion of the produced one or more macrocyclic ketone precursors; or
(c) crystallizing or extracting the produced one or more macrocyclic ketone precursors;
thereby isolating the produced one or more macrocyclic ketone precursors.

23. (Withdrawn – Currently Amended)	The method of claim 14, further comprising recovering the one or more macrocyclic ketone precursors from the cell culture.

24. (Withdrawn – Currently Amended)	An in vitro method for producing a one or more macrocyclic ketone precursors comprising adding to a reaction mixture:
(a) a polypeptide having at least 95% sequence identity to SEQ ID NO: 34 or SEQ ID NO: 35 capable of synthesizing 3-methyl-2-oxopentanoate from L-isoleucine; 
(b) a polypeptide having at least 95% sequence identity to SEQ ID NO: 36 capable of synthesizing (S)-2-methylbutanal from 3-methyl-2-oxopentanoate; 
(c) a polypeptide having at least 95% sequence identity to SEQ ID NO: 37 or SEQ ID NO: 38 capable of synthesizing (S)-2-methylbutyric acid from (S)-2-methylbutanal; 
(d) a polypeptide having at least 95% sequence identity to SEQ ID NO: 23 or SEQ ID NO: 24 capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2-methylbutyric acid; 
(e) a polypeptide having at least 95% sequence identity to SEQ ID NO: 25 capable of synthesizing 14-methylhexadecanoic acid from (S)-2-methylbutyryl-CoA; 
(f) a polypeptide having at least 95% sequence identity to SEQ ID NO: 21 capable of synthesizing 3-methylhexadecanedioic acid from 14-methylhexadecanoic acid; and

a plant-derived or synthetic L-isoleucine, 3-methyl-2- oxopentanoate, (S)-2-methylbutanal, (S)-2-methylbutyric acid, (S)-2-methylbutyryl-CoA, 14-methylhexadecanoic acid, or 3-methylhexadecanedioic acid;
wherein at least one of the polypeptides (a) – (f) is a recombinant polypeptide, and 
wherein the one or more macrocyclic ketone precursors comprises 3-methylhexadecanedioic acid, 14-methylhexadecanoic acid, or a combination thereof.

25.-26. (Canceled)	

27. (Withdrawn – Currently Amended)	The method of claim 14, wherein the one or more macrocyclic ketone precursor is 14-methylhexadecanoic acid, (S)-14-methylhexadecanoic acid, or 3-methylhexadecanedioic acid. 

28.-29. (Canceled)	

30. (Currently Amended)	A cell culture comprising: 
(i) the recombinant Saccharomyces cerevisiae of claim 1;  
(ii) the one or more macrocyclic ketone precursors and/or one or more macrocyclic ketones synthesized from the one or more macrocyclic ketone precursors, said one or more macrocyclic ketone precursors and the one or more macrocyclic ketones being produced by the recombinant Saccharomyces cerevisiae; and
(iii) nutrients comprising trace metals, vitamins, salts, yeast nitrogen base (YNB), and/or amino acids; 
wherein the one or more macrocyclic ketone precursors and/or the one or more macrocyclic ketones are present at a concentration of at least 1 mg/liter of the cell culture.

31. (Previously Presented)	A Saccharomyces cerevisiae cell culture lysate of the cell culture of claim 30.

32. (Previously Presented)	A combination of nucleic acid molecules, each nucleic acid molecule encoding:
(a) a polypeptide capable of synthesizing 3-methyl-2-oxopentanoate from L-isoleucine and having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs:34 or 35; 
(b) a polypeptide capable of synthesizing (S)-2-methylbutanal from 3-methyl-2-oxopentanoate and having at least 95% sequence identity to the amino acid sequence of SEQ ID NO:36; 
(c) a polypeptide capable of synthesizing (S)-2-methylbutyric acid from (S)-2- methylbutanal and having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs:37 or 38;
(d) a polypeptide capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2- methylbutyric acid and having at least 95% sequence identity to any one of the amino acid sequences of SEQ ID NOs:23 or 24; 
(e) a polypeptide capable of synthesizing a 14- methylhexadecanoic acid from (S)-2-methylbutyryl-CoA and having at least 95% sequence identity to the amino acid sequence of SEQ ID NO:25; and
(f) a polypeptide capable of synthesizing a 3-methylhexadecanedioic acid from the 14- methylhexadecanoic acid and having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 21. 

33. (Previously Presented)	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule is cDNA.

34.-35. (Canceled)	

36. (Previously Presented) 	A recombinant Saccharomyces cerevisiae producing one or more macrocyclic ketone precursors, comprising:
(a) a polynucleotide encoding a polypeptide comprising a sequence of SEQ ID NO: 34 or SEQ ID NO: 35 capable of synthesizing 3-methyl-2-oxopentanoate from L-isoleucine;
(b) a polynucleotide encoding a polypeptide comprising a sequence of SEQ ID NO: 36 capable of synthesizing (S)-2-methylbutanal from 3-methyl-2-oxopentanoate;
(c) a polynucleotide encoding a polypeptide comprising a sequence of  SEQ ID NO: 37 or SEQ ID NO: 38 capable of synthesizing (S)-2-methylbutyric acid from (S)-2-methylbutanal;
(d) a polynucleotide encoding a polypeptide comprising a sequence of SEQ ID NO:23 or SEQ ID NO:24 capable of synthesizing (S)-2-methylbutyryl-CoA from (S)-2-methylbutyric acid;
(e) a polynucleotide encoding a polypeptide comprising a sequence of SEQ ID NO:25 capable of synthesizing 14-methylhexadecanoic acid from (S)-2-methylbutyryl-CoA; and
(f) a polynucleotide encoding a polypeptide comprising a sequence of SEQ ID NO: 21 capable of synthesizing 3-methylhexadecanedioic acid from 14-methylhexadecanoic acid; 
wherein at least one of the polynucleotides (a) – (f) is a recombinant polynucleotides, and
wherein the one or more macrocyclic ketone precursors comprises 3-methylhexadecanedioic acid, 14- methylhexadecanoic acid, or a combination thereof.

37. (Previously Presented)  	 The recombinant Saccharomyces cerevisiae of claim 1, further comprising:
(g) a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 33 capable of synthesizing hexadecanedioic acid-CoA from hexadecanedioic acid.

38. (Previously Presented)  	The recombinant Saccharomyces cerevisiae of claim 10, further comprising:
(g) a polynucleotide encoding a polypeptide having at least 99% sequence identity to SEQ ID NO: 33 capable of synthesizing hexadecanedioic acid-CoA from hexadecanedioic acid.

39. (Previously Presented)  	The combination of nucleic acid molecules according to claim 32, further comprising a nucleic acid molecule encoding:
(g) a polypeptide capable of synthesizing hexadecanedioic acid-CoA from hexadecanedioic acid and having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 33.

40. (Previously Presented) 	The combination of nucleic acid molecules according to claim 36, further comprising a nucleic acid molecule encoding:
(g) a polypeptide capable of synthesizing hexadecanedioic acid-CoA from hexadecanedioic acid and comprising the amino acid sequence of SEQ ID NO: 33.

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-25 and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 16, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 9-11, 14-24, 27, 30-33, and 36-40 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses the polynucleotides/polypeptides recited in the claims.  However, the prior art does not teach or suggest a recombinant S. cerevisiae comprising the specific combination of the recited polynucleotides/polypeptides, wherein the recombinant S. cerevisiae produces 3-methylhexadecanedioic acid and/or 14-methylhexadecanoic acid nor a method of producing 3-methylhexadecanedioic acid and/or 14-methylhexadecanoic acid using the specific combination of the recited polypeptides.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652